Judgment reversed and that of the common pleas affirmed. Grounds stated in journal entry.
The court finds that said circuit court erred in reversing the judgment of the court of common pleas in said cause and the court further finds that the court of common pleas was correct in sustaining the demurrer of the defendant below to the amended petition filed by the plaintiff below and in rendering final judgment for the defendant below-. It is, therefore, ordered and adjudged by this court that the said judgment of the circuit court be, and the same is hereby reversed, and coming now to *481render the judgment that the said circuit court should have rendered,
It is ordered and adjudged by this court that the judgment of the court of common pleas in said cause be, and the same is hereby affirmed.
Davis, C. J., Spear, Shauck, Price and Johnson, JJ., concur.